Name: Commission Regulation (EEC) No 3445/88 of 4 November 1988 amending Regulation (EEC) No 2729/88 laying down detailed rules for the application of Council Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abondonment premiums of wine-growing areas
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  economic policy;  agricultural activity; NA;  agricultural structures and production
 Date Published: nan

 5. 11 . 88 Official Journal of the European Communities No L 302/21 COMMISSION REGULATION (EEC) No 3445/88 of 4 November 1988 amending Regulation (EEC) No 2729/88 laying down detailed rules for the application of Council Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abondonment premiums of wine-growing areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abondonment premiums in respect of wine-gtowings areas ('), and in particular Article 20 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 1636/87 (3), and in particular Article 5 (2) and (3) thereof, Whereas Council Regulation (EEC) No 129/78 (4) fixes, for aids instituted by instruments relating to the common agricultural structures policy and indicated in ECU, the choice of conversion rates to be used where such aids are financed exclusively by the EAGGF Guidance Section whereas, for the 1988/89 and 1989/90 wine years, pursurant to Article 14 (2) of Regulation (EEC) No 1442/88, 50 % of the finance for the premiums provided for by that Regulation comes from the Guarantee Section and 50 % from the Guidance Section ; whereas, in order to enable the Member States to establish on the same basis of calculation all the premiums granted during a calendar year, provision should be made, in respect of such premiums, for a single operative event and the agricultural conversion rates applicable for the conversion of the premiums, indicated in ECU, into national currencies should be specified ; Whereas the opportunity offered by this amendment to Commission Regulation (EEC) No 2729/88 (*) should be taken to make certain corrections to the text, in particular so that it conforms to the terminology used in Commission Regulation (EEC) No 649/87 of 3 March 1987 laying down detailed rules for the establishment of a Community vineyard register (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2729/88 is hereby amended as follows : 1 . In the second indent of Article 4 ( 1 ) (a), 'these be a specialized crop' is replaced by 'grown in a single-crop system' and 'grown in a mixed system' is replaced by 'in association with other crops'. 2. The following Article is inserted : 'Article 4a The amounts referred to Regulation (EEC) No 1442/88 shall be converted into national currency using the agricultural conversion rates :  which are in force on 1 January of the year during wich the decision to grant the aid is taken, and  which are used in the framework of the common agricultural structures policy and which are set out in the Annexes to Council Regulation (EEC) No 1678/85 (*) under the heading "Amounts not related to price fixing" or "All other cases". Where, in accordance with Community rules, payment of the premium is spread over several years and where the agricultural conversion rate for , a currency obtaining at the time of the grant is subsequently devalued, the instalments shall be determined on the basis of the corresponding agricultural conversion rate in force on 1 January of the year during which the instalment of the premium is payable. 0 OJ No L 164, 24. 6. 1985, p. 11 .' 3. In the first subparagraph of Article 6 ( 1 ), 'Article 3' is replaced by 'Article 4'. 4. In the second subparagraph of Article 7 ( 1 ), 'grower's total wine-growing area' is replaced by 'total wine-growing area of the holding'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . (') OJ No L 132, 28 . 5. 1988, p. 3. 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . (&lt;) OJ No L 20, 25. 1 . 1978, p. 16. 0 OJ No L 241 , 1 . 9 . 1988, p. 108 . O OJ No L 62, 5 . 3 . 1987, p. 10. No L 302/22 Official Journal of the European Communities 5. 11 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1988 . \ For the Commission Frans ANDRIESSEN Vice-President